Exhibit 10.4

 

October 1, 2005

 

Michael Dinkins

[address omitted]

 

Dear Michael :

 

I am pleased to announce that pursuant to the terms and conditions of the
company’s 2000 Stock Incentive Plan (the ‘Plan’), you have been granted a
Restricted Stock Award for 2,000 shares (the ‘Option’) of stock as outlined
below.

 

Subject to the terms and conditions in the Plan, as amended from time to time
and Exhibit A, attached hereto and made a part hereof (together with this
letter, the “Agreement”), your award is as follows:

 

Grant Date:

     October 1, 2005

Restricted Shares Granted:

     2,000

Expiration Date:

     10/1/2012

Vesting Schedule:

     25% per year for 4 years        500 on 10/01/2006        500 on 10/01/2007
       500 on 10/01/2008        500 on 10/01/2009

 

Please indicate your acceptance by executing two (2) original copies of this
Agreement and returning one (1) copy by U.S. Mail to Cindy Freeze.

 

Very truly yours,

 

Martin L. Vaughan, III

Chairman and Chief Executive Officer

 

By my signature below, I hereby acknowledge my Consent to Electronic Delivery,
receipt of this Option, pursuant to all terms and conditions of the Plan, and
electronic receipt of the Plan and Prospectus. I agree to conform to all of the
terms and conditions of the Option and the Plan.

 

Signature:                        /s Michael Dinkins                  

Date:                                     
                                        

Michael Dinkins

        

 

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form.



--------------------------------------------------------------------------------

EXHIBIT A

 

TERMS AND CONDITIONS

RESTRICTED STOCK AGREEMENT

FOR EXECUTIVE GROUP

 

1. Time and Operational Vesting of Restricted Stock. Except as provided in these
Terms and Conditions, the Restricted Stock shall vest and become nonforfeitable
in accordance with the Vesting Schedule for each full year, up to a total of
four (4) full years that the Employee continues to be employed by the Company
after the date of this Agreement, with the first vesting date being for 25% of
the grant one (1) year after the date of grant and an additional 25% each year
thereafter, subject to an additional qualification based on Company’s operations
described below. The period from the date hereof until the shares of Restricted
Stock would have become 100% vested if time were the only criterion shall be
referred to as the “Restricted Period.”

 

2. Issuance of Certificates. The stock certificate(s) evidencing the Restricted
Stock shall be issued and registered on the Company’s books and records in the
name of the Employee as soon as practicable following the date of this
Agreement. The Company shall retain control of each award representing the
Restricted Stock until such time as the Restricted Stock becomes vested in
accordance with the terms herein. Company is granted a power of attorney,
coupled with an interest, to administer these shares in accordance with the
terms of this award and the Plan.

 

Upon the written request of the Employee following the vesting of any portion of
the shares of Restricted Stock prior to any event of forfeiture hereunder, the
Company will cause a stock certificate to be issued, without such restrictive
legend, with respect to the vested portion of the shares of the Restricted Stock
registered on the Company’s books and records in the name of the Employee.
Following the expiration of the Restricted Period, the Company will cause a
stock certificate to be issued for any shares of Restricted Stock that have
vested prior to any event of forfeiture hereunder and have not been reissued
without the restrictions described above.

 

3. Transferability. During the Restricted Period, the Employee shall not sell,
assign, transfer, pledge, exchange, hypothecate, or otherwise dispose of
unvested Restricted Stock. Upon receipt by the Employee of stock certificate(s)
representing vested shares without a restrictive legend pursuant to the
Agreement, the Employee may hold or dispose of the shares represented by such
certificate(s), subject to compliance with (i) the terms and conditions of the
Plan and this Agreement and (ii) applicable securities laws of the United States
of America and the Commonwealth of Virginia.

 

4. Shareholder Rights. Prior to any forfeiture of the shares of Restricted Stock
and while the shares are Restricted Stock, the Employee shall, subject to the
terms of this Agreement and the restrictions of the Plan, have all rights of a
shareholder with respect to the shares of Restricted Stock awarded hereunder,
including the right to receive dividends and other distributions as and when
declared by the Board of Directors of the Company and the right to vote the
shares of Restricted Stock.

 

5. Tax Withholding. The Company shall have the right to retain and withhold from
any award of the Restricted Stock, the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to such
award. At its discretion, the Company may require the Employee receiving shares
of Restricted Stock to pay or otherwise reimburse the Company in cash for any
such taxes required to be withheld by the Company and withhold any distribution
in whole or in part until the Company is so paid or reimbursed. In lieu thereof,
the Company shall have the unrestricted right to withhold, from any other cash
amounts due (or to become due) from the Company to the Employee, an amount equal
to such taxes required to be withheld by the Company to reimburse the Company
for any such taxes (or retain and withhold a number of shares of vested
Restricted Stock, having a market value not less than the amount of such taxes,
and cancel in whole or in part any such shares so withheld, in order to
reimburse the Company for any such taxes).

 

6. Death; Disability; Retirement; Termination of Employment. The shares of
Restricted Stock not yet vested shall become 100% vested and transferable in the
event that the Employee dies or becomes Disabled while employed by the Company
or an Affiliate during the Restricted Period. Upon attaining age 62 with 10

 

2



--------------------------------------------------------------------------------

consecutive years of service with the Company or an Affiliate, or in any other
circumstance approved by the Committee in its sole discretion, the shares of
Restricted Stock shall become 100% vested and transferable. In all events other
than those previously addressed in this paragraph, if the Employee ceases to be
an employee of the Company or an Affiliate, the Employee shall be vested only as
to that percentage of shares of Restricted Stock which are vested at the time of
the termination of his employment and the Employee shall forfeit the right to
the shares of Restricted Stock which are not yet vested on the termination date.

 

7. No Right to Continued Employment. This Agreement does not confer upon the
Employee any right with respect to continuance of employment by the Company or
an Affiliate, nor shall it interfere in any way with the right of the Company or
an Affiliate to terminate his or her employment at any time.

 

8. Change of Control or Capital Structure. Subject to any required action by the
shareholders of the Company, the number of shares of Restricted Stock covered by
this award shall be proportionately adjusted and the terms of the restrictions
on such shares shall be adjusted as the Committee shall determine to be
equitably required for any increase or decrease in the number of issued and
outstanding shares of Common Stock of the Company resulting from any stock
dividend (but only on the Common Stock), stock split, subdivision, combination,
reclassification, recapitalization or general issuance to the holders of Common
Stock of rights to purchase Common Stock at substantially below its then fair
market value or any change in the number of shares of Common Stock outstanding
effected without receipt of cash, property, labor or services by the Company or
for any spin-off or other distribution of assets to shareholders.

 

In the event of a Change of Control, this award of Restricted Stock shall
immediately vest pursuant to the provisions of Section XIII(3) of the Plan. In
the event of a change in the Common Stock of the Company as presently
constituted, which is limited to a change of all or part of its authorized
shares without par value into the same number of shares with a par value, or any
subsequent change into the same number of shares with a different par value, the
shares resulting from any such change shall be deemed to be the Common Stock
within the meaning of the Plan.

 

The award of Restricted Stock pursuant to the Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate, sell or transfer all or any part of
its business or assets.

 

9. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the Commonwealth of Virginia, except to the
extent that federal law shall be deemed to apply.

 

10. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

 

11. Employee Bound by Plan. The Employee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.

 

12. Binding Effect. Subject to the limitations stated herein and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Employee and the successors of
the Company.

 

13. Forfeiture of Certain Gains.

 

(a) Termination for Cause. If Employee’s employment is terminated for “Cause”
within one year of any vesting of Restricted Stock herein, the Employee shall
pay to the Company an amount equal to the Fair Market Value of such Restricted
Stock on the date of vesting without regard to any subsequent market price
increase or decrease. For purposes of this paragraph, “Cause” shall have the
meaning ascribed to it in any employment agreement between the Employee and the
Company that is in effect at the time of termination and, if no such agreement
exists, it shall mean:

 

(i) the willful and continued failure of the Employee to perform substantially
the Employee’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity

 

3



--------------------------------------------------------------------------------

due to physical or mental illness), after a written demand for substantial
performance is delivered to the Employee by the Company which specifically
identifies the manner in which the Company believes that the Employee has not
substantially performed the Employee’s duties, or

 

(ii) the willful engaging by the Employee in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

 

(b) Forfeiture if Employee Engages in Certain Activities. If Employee engages in
any activity in competition with any activity of the Company, or inimical,
contrary or harmful to the interests of the Company, including but not limited
to (i) accepting employment with or serving as a consultant advisor or in any
other capacity to an employer that is in competition with or acting against the
interests of the Company, (ii) disclosing or misusing any confidential
information or material concerning the Company or (iii) participating in any
hostile takeover attempt, then (1) any unvested Restricted Stock shall be
forfeited and cancelled and (2) the Employee shall pay to the Company an amount
equal to the Fair Market Value on the date of vesting, without regard to any
subsequent market price increase or decrease, of any Restricted Stock that
vested within one year of the date such activity began.

 

(c) Right of Set-off. Employee hereby consents to a deduction from any amounts
owed by the Company to Employee from time to time (including amounts owed as
wages or other compensation, fringe benefits or vacation pay, to the extent of
any amounts Employee owes the Company under paragraph 13(a) and (b). Whether or
not the Company elects to make any set-off in whole or in part, if Company does
not recover by means of set-off the full amount owed by Employee under
paragraphs 13(a) and (b), Employee agrees to immediately pay the unpaid balance
to the Company.

 

14. Notice and Consent to Electronic Delivery. The Company expects to deliver
notices and certain documents relating to its employee benefit plans by posting
the information on the Company’s web site, intranet or electronic bulletin board
or transmitting the material to employees by e-mail. These documents include
employee benefits plans and any amendments thereto, election forms,
prospectuses, supplements to prospectuses, annual reports to shareholders,
informational brochures and similar information. The Company will provide you
with e-mail notification of the posting of any of the foregoing documents. This
method of notification and access to documents relating to employee benefit
plans will be in lieu of paper delivery of the same documents. To satisfy legal
requirements, your signature is an affirmative election to accept electronic
notification and delivery of these documents in lieu of paper delivery, as well
as all other terms of the award.

 

15. Defined Terms. All terms used herein that are defined in the Plan shall have
the meanings given to them in the Plan.

 

4